DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 20th, 2021 has been entered. 1-10 remain pending in the application. The Applicant’s amendments to the Claims have not overcome the previous rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103.
Response to Arguments
Applicant’s REMARKS on Page 6, filed September 20th, 2021, with respect to “Claim Interpretation” have been fully considered and are persuasive.  The previous claim interpretation regarding 35 U.S.C. § 112(f) has been withdrawn.
Applicant’s REMARKS on Pages 6-9, filed September 20th, 2021, with respect to “Claim Rejections - 35 USC § 102 and 103” have been fully considered and are not persuasive.  The previous rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 have not been withdrawn for the reasons stated below.
Regarding Applicant’s clarification of the meaning of the claim language of Claim 1 on Pages 6-8, the claims are interpreted under the broadest reasonable interpretation (BRI) in light of the specification.  However, any specific feature of the invention that is included in the specification and not in the claims must also be included in the claims as a limitation if the feature is intended to distinguish the invention from the prior art.  The explanation recited by Applicant on Pages 7-8 of the clarification of weakening the automated turning control is consistent with Examiner’s previous understanding of the claim language under BRI in light of the specification.  
when the modification desire degree exceeds a threshold … the control device weakens the automated turning control as compared to a case where the modification desire degree is equal to or lower than the threshold.”  Applicant further states that (tracking command) TC is not necessarily reduced even in the case of driver intervention and that Akatsuka merely limits the tracking command (TC) to an upper limit.  Examiner disagrees with this argument based on the following:
Paragraphs [0069]-[0071] were cited in the previous rejection under 35 U.S.C. § 102 in order to demonstrate that the tracking command (TC), which contributes to the overall steering control “CC” per Fig. 1, is reduced by coefficient α in respect to a detected driver intervention (i.e. steering input (Ts)) exceeding a threshold value.  This coefficient does not affect tracking command (TC) to weaken automatic steering control when driver intervention is less than or equal to a threshold value, and is instead set to a non-modifying value of 1.  
Applicant points to additional paragraphs [0072]-[0076] in order to explain that the coefficient merely has the purpose of limiting the tracking command (TC), such that the input to the steering motor does not exceed a rated motor current.  However, Applicant has disregarded other plausible scenarios for the degree of applied tracking command/control (TC) in a case of driver intervention. 
The particular scenario cited by Applicant is a description of how TC is limited to a maximum allowed value/upper limit, and paragraphs [0074]-[0076] are describing a method to establish the upper limit for TC as a constraint.  This does not preclude modification of TC in other scenarios that do not achieve the rated motor current. Evidence of this is provided by paragraphs [0070]-[0071] and [0073], which state that the tracking command/control value is limited by coefficient α that represents a degree of driver intervention.  There is no indication that the rated motor current is the basis for the calculation θ to track to the target angle θs.  Thus, modification of the degree of TC applied, and ultimately the total automatic steering control, would simply be based upon coefficient α as long as the upper limit derived from maximum rated motor current has not yet been achieved.  Further, the resultant weakening of the automatic steering control through reduction of TC by coefficient α is necessary in order to track to a target angle, since a failure to reduce TC in this way could cause the sum of the driver intervention and TC to exceed the target.
The screenshot of Fig. 1 below outlines the key cited features of the disclosure (bold arrows), which present a design capable of weakening overall automatic steering control, relative to a system not utilizing a reduction coefficient, based on driver input crossing a threshold.  The figure shows that total automatic steering input (CC) is the sum of an steering input (AC) based on the amount of driver intervention/steering input (Ts) and a modified target tracking control (TC), where the degree of TC is modified by a coefficient (α) that is also based on the amount of driver intervention/steering input (Ts):

    PNG
    media_image1.png
    475
    634
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akatsuka et al. (US 2018/0015947; hereinafter Akatsuka; of record).
Regarding claim 1, Akatsuka discloses:
A vehicle control system that controls a vehicle, (Fig. 1, element 30; para. [0003]; and para. [0056]-[0057]) comprising:
a turning device configured to turn a wheel of the vehicle; (Fig. 1, elements 6 (rack), 10 (motor), 12 (steering wheel), and 34 (Motor Driving Circuit); para. [0044]-[0048];and para. [0061]: The motor driving circuit (i.e. a turning device) is mechanically interconnected with the steering wheel by driving the motor that moves the rack and the steering wheel.)
a steering sensor configured to detect a steering operation performed by a driver of the vehicle; (Fig. 1, element 20 (Steering Torque Detection Unit); and para [0049]) and
a control device (Para. [0057]-[0059]; and Fig. 1, Fig. 1, elements 30 (EPS-ECU), 32 (computing unit), 40 (Assist Control Unit), 42 (Tracking Control Unit), 48 (Steering Force Correction Unit), 50 (adding unit), and 52 (adding unit): The final steering control signal “CC” that is converted into a motor control output from the EPS-ECU (i.e. a control device) is sum of the assist control and the additional automatic configured to execute automated turning control that controls the turning device to automatically turn the wheel, independently of the steering operation, (Fig. 1, elements 42, 50, and 52, and signals “TC” and “CC”; and para. [0073]: Element 42 (Tracking Control Unit) has the function of providing a turning control signal based on determined steering targets.  The control value output from this unit, “TC”, is equivalent to the final steering command value, “CC”, because no additional driver input would be added by adding units 50 and 52 in the case where driver steering input is absent (i.e. automatically turn the wheel, independently of the steering operation).) wherein
a modification desire degree represents a degree to which the steering operation performed by the driver modifies vehicle travel caused by the automated turning control, (Fig. 1, element 50 (adding unit), and signals “RC”, “Ts”, and “α”; Fig. 5A; Fig. 5B; para. [0069]-[0071]; and para. [0076]: A steering operation performed by the driver, when beyond a predetermined threshold value, is converted into a desired degree by which to modify the vehicle travel caused by automated turning control, both by signal “RC” being summed into automatic control signal “TC” and by reducing signal “TC” through an intervention coefficient “α”, based upon how large driver input signal “Ts” is.)
during execution of the automated turning control, the control device calculates the modification desire degree based on a result of detection by the steering sensor, (Fig. 1, elements 32 (Computing Unit), 42 (Tracking Control Unit), 44 (Intervention Detection Unit), 48 (Steering Force Correction Unit), and 20 (Steering Torque Detecting Unit), and signals “AC”, “TC”, “RC”, “CC”, “Ts”, and “α”; para. [0071]; and para. [0073]: Without an initial driver input from signal “AC” or correction from signal “RC” based on driver input “Ts” exceeding a threshold, the final steering command signal “CC” is merely the automatic steering control/tracking control signal “TC”.  However, when driver steering input is present as detected by the Steering Torque Detection Unit, and the Intervention Detection Unit detects an input threshold is exceeded, the Steering Force Correction Unit generates a signal “RC” (i.e. a 
when the modification desire degree exceeds a threshold, (para. [0071]) the control device executes system suppression processing without terminating the automated turning control, (Fig. 1, signals “AC”, “TC”, “RC”, “CC”, “Ts”, and “α”; and para. [0069]-[0071]: When a steering torque “Ts”, which is a manual steering input that gets converted into a modification desire degree, exceeds a threshold, the assist control signal “AC” is modified by a steering correction signal “RC” and a reduced automatic steering control/tracking control signal “TC” to contribute to final signal “CC”.  An intervention coefficient “α” weakens, without terminating, the automatic steering control/tracking control signal “TC” based on the driver intervention degree (i.e. the modification desire degree) having exceeded the threshold.  Para. [0073]: The tracking command/control (TC) is intended to be applied as necessary to cause the actual angle θ to track to a target angle θs.  This requires TC to be reduced/suppressed in the case where coefficient α is being applied according to driver intervention flag having been set (i.e. a modification desire degree is present) and according to the amount of driver intervention/steering input (Ts) that is being applied (para. [0071]), such that a target angle θs is met and not exceeded.) and
in the system suppression processing, the control device weakens the automated turning control (Fig. 1, signals “AC”, “TC”, “RC”, “CC”, “Ts”, and “α”; and para. [0069]-[0071]: When a steering torque “Ts”, which is a manual steering input that gets converted into a modification desire degree, exceeds a threshold, the assist control signal “AC” is modified by a steering correction signal “RC” and a reduced automatic steering control/tracking control signal “TC” to contribute to final signal “CC”.  An intervention coefficient “α” weakens the automatic steering control/tracking control signal “TC” based on the driver intervention degree/steering torque “Ts” (i.e. the modification desire degree, after signal processing) having exceeded the threshold. Para. [0068]-[0070]: When the modification desire degree is as compared to a case where the modification desire degree is equal to or lower than the threshold.  (para. [0069]-[0072]:  Paragraph [0069] mentions that the driver intervention is detected when the steering torque exceeds a threshold value, meaning that a steering torque equal to or lower than the threshold value will not set the intervention/DOR flag.  This also leads to the conclusion that the example in para. [0071], referring to “Patent Document 1”, of using a conversion table to determine a decreasing intervention coefficient “α” to be applied to the automatic steering control is only applicable when the intervention flag is set (i.e. the threshold value is exceeded), because the calculation only occurs when intervention is detected and the DOR flag is set (para. [0070]).  Therefore, the case in which the modification desire degree is equal to or lower than the threshold differs from the case where the threshold is exceeded, in that the signal would not be weakened.)
Regarding claim 2, Akatsuka further discloses:
The vehicle control system according to claim 1, wherein
a degree to which the automated turning control weakens increases as the modification desire degree increases from the threshold.  (para. [0071]:  Steering torque “Ts” (i.e. the modification desire degree, after processing of the signal), based on crossing a threshold value, causes the automated turning control to be increasingly reduced by intervention coefficient “α” the larger the steering torque is.)
claim 3, Akatsuka further discloses:
The vehicle control system according to claim 1, wherein
in the system suppression processing, the control device decreases a control gain used for calculating a control amount of the automated turning control (Fig. 1; para. [0069]-[0071]; and para. [0075]: Intervention coefficient “α” is a control gain used for calculating and outputting an automated turning control amount “TC”, where the suppression through this gain is based on a processed steering input “Ts” (i.e. a modification desire degree) being above a threshold.) as compared to the case where the modification desire degree is equal to or lower than the threshold. (para. [0069]-[0070]: A gain value is only calculated when the intervention flag is set.  This differs from a case in which the modification desire degree is equal to or lower than the threshold, since the flag is only set when the threshold is exceeded.)
Regarding claim 4, Akatsuka further discloses:
The vehicle control system according to claim 3, wherein
the automated turning control includes trajectory-following control that controls turning of the wheel such that the vehicle follows a target trajectory, (Fig. 1, element 42 (Tracking Control Unit) and signal “TC”; and para. [0041]: The automated turning control signal “TC”, generated by the Tracking Control Unit, enables a vehicle to travel automatically (automatic steering) along a traveling lane.)
- 26 -in the trajectory-following control, the control device calculates a target turn angle based on a deviation between the vehicle and the target trajectory and executes feedback control such that an actual turn angle follows the target turn angle, (Fig. 1, elements 22 (Rotation Angle Detecting Unit) and 28 (Target Angle Setting Unit), and signal “TC”; and para. [0073]: The signal “TC” is a command value generated based on intention for the actual motor rotational angle to track to the target angle.  Since the difference in the angles is known, and the signal is adjusted as necessary to cause the angles to converge, signal “TC” is based on feedback and amounts to feedback control.) and
the control gain decreased in the system suppression processing includes at least one of a first gain used for calculating the target turn angle from the deviation and a second gain of the feedback control.  (Fig. 1, signals “TC” and “α”; para. [0070]-[0071]; para. [0073]; and para. [0075]-[0076]: Automatic steering/tracking control signal “TC” is a feedback control signal based on comparing an actual angle with a target angle to cause these angle to converge.  An intervention coefficient “α” is a control gain (i.e. a second gain) that is applied to this feedback control signal in order to suppress the amount of automatic steering control.)
Regarding claim 10, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Akatsuka further discloses:
… 
A control device configured to:
execute assist control that controls the turning device to assist turning of the wheel according to the steering operation performed by the driver; (Fig. 1, elements 40, 48, 50, and 52, and signals “AC”, “RC”,  “CC”, and “Ts”; para. [0064]; and para. [0079]-[0078]: Elements 40 (Assist Control Unit) and 48 (Steering Force Correcting Unit) have the function of providing a turning control signal based on driver input steering torque “Ts”.  The control value output from the Steering Force Correction Unit, “RC”, plus the initial Assist Control signal, “AC”, are equivalent to the final steering command value, “CC”, because no additional driver input would be added by adding units 50 and 52 in the case where the tracking control signal “TC” is absent.) and
…
in the system suppression processing, the control device weakens the automated turning control or strengthens the assist control as compared to a case where the modification desire degree is equal to or lower than the threshold. (Fig. 1, signals “AC”, “TC”, “RC”, “CC”, and “Ts”; and para. [0069]- 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka, as applied to claims 1-4 and 10 above, in view of Tsubaki et al. (US 2015/0344066; hereinafter Tsubaki; of record).
Regarding claim 5, Akatsuka discloses:
The vehicle control system according to claim 1, wherein
the steering sensor detects a steering torque caused by the steering operation, (Fig. 1, element 20 (Steering Torque Detection Unit); and para [0049]) and
the control device calculates the modification desire degree … (para. [0057]-[0059]; and Fig. 1, Fig. 1, elements 30 (EPS-ECU), 32 (Computing Unit), 40 (Assist Control Unit), 42 (Tracking Control Unit), 48 (Steering Force Correction Unit), 50 (adding unit), and 52 (adding unit): The final steering control signal “CC” that is converted into a motor control output from the EPS-ECU (i.e. a control device) is sum of the assist control and the additional automatic control (i.e. tracking control) and manual modification desire degree (i.e. steering force correction), where modification desire degree processing of the driver’s steering input specifically occurs in the Steering Force Correction Unit (para. [0104]; and para. [0120]) as a part of the Computing Unit.) 
Akatsuka does not disclose:
…
the control device calculates the modification desire degree based on a fluctuation range of the steering torque.
Tsubaki, in the same field of endeavor, teaches:
…
the control device (para. [0048]-[0049]; para. [0067]; and Fig. 3, elements 140 (EPS-side ECU) and 142 (Switching Section)) calculates the modification desire degree based on a fluctuation range of the steering torque. (Fig. 8; and para. [0017]: The modification desire degree is indicated by the integration of the absolute value of the steering torque.  The absolute value/magnitude of the torque is the equivalent to the value of the fluctuation range over a given time period, since zero is the reference point.  For example, between time 0 with an amplitude 0 and time t1 with an amplitude of “Tth”, the fluctuation range is a value of “Tth” within this time period since “Tth” is the degree that the signal has fluctuated between these two points (i.e. the signal fluctuated between 0 and “Tth” as considered at the start point and future point, which is the range of the fluctuation).  Para. [0063]-[0065]; para. [0067]; and para. [0077]:  The modification desire degree (i.e. to abruptly or gradually reduce the automated steering control) is determined at a point in time when the accumulation of fluctuating steering input (Fig. 8) exceeds a threshold value.  Thus, the modification desire degree is calculated based on the fluctuation range of the steering torque shown in Fig. 8.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system according to claim 1, the steering sensor detects a steering torque caused by the steering operation, and the control device calculates the modification desire degree of Akatsuka with the control device calculates the modification desire degree based on a fluctuation range of the steering torque of Tsubaki for the benefit of improved performance of a switching-judgement from an automatic steering mode to a manual steering mode (Tsubaki: para. [0001]), including a gradual influence of the manual steering input (i.e. a modification desire degree) to reduce the amount of automatic steering (Tsubaki: para. [0067]; and para. [0077]) based on a signal having a fluctuation range (Fig. 8), and for the benefit of preventing a large steering input from giving a driver an uncomfortable feeling by implementing time-based input integration and a minimum input threshold (Tsubaki: para. [0016]).  Furthermore, the individual 
Regarding claim 6, Akatsuka in view of Tsubaki discloses:
The vehicle control system according to claim 5, wherein
the modification desire degree (Akatsuka: Fig. 1, element 50 (adding unit), and signals “RC”, “Ts”, and “α”; para. [0069]-[0071]; and para. [0076]: A steering operation performed by the driver, when beyond a predetermined threshold value, is converted into a desired degree by which to modify the vehicle travel caused by automated turning control, both by signal “RC” being summed into automatic control signal “TC” and by reducing signal “TC” through an intervention coefficient “α”, based upon how large driver input signal “Ts” is.) is the fluctuation range of the steering torque. (Tsubaki: Fig. 8; para. [0017]; para. [0064], para. [0067]; and para. [0077]: The fluctuation range is simply the absolute value of the steering torque at any time point (per Fig. 8), since this value represents the degree that the signal has changed from the starting reference value of zero to the current time (i.e. zero to the current value is the range of fluctuation).  After times t4 or t40, the steering torque either fully replaces or gradually replaces the automatic steering based on having reached a signal accumulation threshold, which is an accumulation of the fluctuation range values that fall beyond a threshold value.  The signal value at any time after t4 or t40, representing a fluctuation range at that time, is also simultaneously the steering input that is to replace the automatic steering input or be combined with a fading automatic steering input.  Thus, the fluctuation range of the steering torque effectively becomes the modification desire degree.) 
Regarding claim 7, Akatsuka in view of Tsubaki discloses: 
The vehicle control system according to claim 5, wherein 
the modification desire degree (Akatsuka: Fig. 1, element 50 (adding unit), and signals “RC”, “Ts”, and “α”; para. [0069]-[0071]; and para. [0076] & Tsubaki: para. [0063]-[0067]; and para. [0077]: The modification desire degree is equivalent to either reducing the automatic steering and replacing it with the manual steering input once the integration threshold has been met (i.e. a degree to which the steering operation performed by the driver modifies vehicle travel caused by the automated turning control is a 100% reduction), or else gradually reducing (i.e. suppression processing without terminating) the automatic steering input through a gain factor once the integration threshold has been met.) is duration or an occurrence frequency of a state where the fluctuation range of the steering torque exceeds a fluctuation range threshold.  (Tsubaki: Fig. 8; para. [0017]; para. [0063]-[0067]; and para. [0077]: The threshold (Tth) is an absolute value threshold for including the integration of the absolute value of the steering torque signal, which is also a range fluctuation value (per the above rationale) (i.e. a fluctuation range and a fluctuation range threshold).  This allows for the calculation of a measurement of an excess of fluctuation range beyond the threshold over a duration (i.e. an integral value).  When the integration amount threshold is reached, the value then becomes an indication to reduce the automatic steering control to zero or to gradually reduce it through a gain factor.  Thus, the duration of the fluctuation range exceeding the fluctuation threshold becomes the modification desire degree at the point that the integration threshold is reached.)
The same motivation as described in claim 5 above for combining Akatsuka with Tsubaki applies to claim 7.
Regarding claim 8, Akatsuka in view of Tsubaki discloses:
The vehicle control system according to claim 5, wherein
the modification desire degree (Akatsuka: Fig. 1, element 50 (adding unit), and signals “RC”, “Ts”, and “α”; para. [0069]-[0071]; and para. [0076] & Tsubaki: para. [0063]-[0067]; and para. [0077]) is an integral value of the fluctuation range of the steering torque in a first period.  (Tsubaki: Fig. 8; para. 4 or t40 (i.e. a first period).)
The same motivation as described in claim 5 above for combining Akatsuka with Tsubaki applies to claim 8.
Regarding claim 9, Akatsuka in view of Tsubaki discloses:
The vehicle control system according to claim 8, wherein
the control device (Akatsuka: para. [0057]-[0059]; and Fig. 1, Fig. 1, elements 30 (EPS-ECU), 32 (Computing Unit), 40 (Assist Control Unit), 42 (Tracking Control Unit), 48 (Steering Force Correction Unit), 50 (adding unit), and 52 (adding unit): The final steering control signal “CC” that is converted into a motor control output from the EPS-ECU (i.e. a control device) is sum of the assist control and the additional automatic control (i.e. tracking control) and manual modification desire degree (i.e. steering force correction), where modification desire degree processing of the driver’s steering input specifically occurs in the Steering Force Correction Unit (para. [0104]; and para. [0120]) as a part of the Computing Unit. & Tsubaki: para. [0048]-[0049]; para. [0067]; and Fig. 3, elements 140 (EPS-side ECU) and 142 (Switching Section)) variably sets the first period according to the fluctuation range of the steering torque, (Tsubaki: Fig. 9; para. [0064]; and para. [0066]: A greater steering input reduces the time at which the modification desire degree, determined by the fluctuation range (i.e. the change in the absolute value of steering input from the starting point to a specific time point) of the steering input, is implemented to reduce the automated steering.  This amounts to a variable first period (for reaching an integration threshold) according the fluctuation range.) and
the first period is shorter as the fluctuation range of the steering torque is larger.  (Tsubaki: Fig. 9; and para. [0066], lines 8-12)
The same motivation as described in claim 5 above for combining Akatsuka with Tsubaki applies to claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/25/2021